Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  Claims 8 and 9 have been amended to correct the dependency of claim 8 and further clarify that the first audio key term is an indicator that sensitive information of the user is forthcoming.  The 35 U.S.C. 112 rejections of claims 8 and 9 have been withdrawn.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 and 16 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, the amendments to claims 1 and 16 raise new issues under 35 U.S.C. 112 for dependent claims 6, 10, and 19.
Applicant’s amendments necessitated the new grounds of rejection. Therefore, this action is FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 6 depends on claim 1 and requires “the assistant initializer is a power switch configured to turn power to the virtual assistant on and off”.  However, claim 1 requires a masking device “configured to completely cover and surround the virtual assistant except for a bottom surface of the virtual assistant and a slot for a power cable of the virtual assistant”.  The specification describes a switch (Fig. 3, 240) which “selectively provides power to the virtual assistant 202 via switch 240 and port 242, into which cord 208 is plugged” (paragraph [0027]).  The device illustrated in Fig. 3 does not include a “slot for a power cable of the virtual assistant”, because the power cable of the virtual assistant 208 is plugged into port 242.  The specification also describes “a small slot at the bottom of the masking device 100” (Figs. 1 and 2), that “allows cord 108 to connect with outlet 110 to provide electrical power to virtual assistant 110” (paragraph [0013]).  The device illustrated in Figs. 1 and 2 does not include a “power switch configured to turn power to the virtual assistant one and off”, because the power cord of the virtual assistant 108 is plugged directly into the wall outlet 110.
	Therefore, the specification as filed fails to disclose or suggest a masking device that includes “a slot for a power cable of the virtual assistant” as well as a “power switch configured to turn power to the virtual assistant on and off”, as is required by claim 6.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6, 10, and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 depends on claim 1 and requires “the assistant initializer is a power switch configured to turn power to the virtual assistant on and off”.  However, claim 1 requires a masking device “configured to completely cover and surround the virtual assistant except for a bottom surface of the virtual assistant and a slot for a power cable of the virtual assistant”.  As described in the specification, a “slot for a power cable of the virtual assistant” in the masking device “allows cord 108 to connect with outlet 110 to provide electrical power to virtual assistant 110” (paragraph [0013]).  It is unclear from the specification as filed how a power switch could “turn power to the virtual assistant on and off” if the power cable of the virtual assistant is simply passed through the slot and plugged into a wall outlet.

	Claim 10 depends on claim 1 and requires “a door connected to the body that is opened by an actuator”.  However, claim 1 requires the masking device to “completely cover and surround the virtual assistant except for a bottom surface of the virtual assistant and a slot for a power cable of the virtual assistant”.  As described in the specification, opening a door (Fig. 4, 352) “permits the sound of user 104 to reach virtual assistant 202, thereby creating an audio communication channel between user 104 and virtual assistant 202 through aperture 348” (paragraph [0038]). Furthermore, there is no indication that the door would surrounding the bottom surface of the virtual assistant or the slot for a power cable of the virtual assistant. If opening a door connected to the body of the masking device exposes a portion of the virtual assistant through an aperture in the body of the masking device, then the body of the masking device would no longer “completely cover and surround the virtual assistant” as required by claim 1.  Therefore, it is unclear how the body of a masking device with a door connected to the body that is opened by an actuator could also “completely cover and surround the virtual assistant”, as recited in claim 10.

	Claim 19 depends on claim 16 and requires “opening a door of the masking device”.  However, claim 16 requires the masking device to “completely cover and surround the virtual assistant except for a bottom surface of the virtual assistant and a slot for a power cable of the virtual assistant”.  For similar reasons as claim 10, it is unclear how the body of the masking device could “completely cover and surround the virtual assistant” after “opening a door of the masking device”.


Allowable Subject Matter
Claims 1-5, 7-9, 11-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, Applicant’s arguments are persuasive. Specifically, Schwartz fails to disclose a masking device configured to “completely cover and surround the virtual assistant except for a bottom surface of the virtual assistant and a slot for a power cable of the virtual assistant” (see, for example, Figs. 1 and 8).  Similarly, Stachura fails to disclose a masking device configured to “completely cover and surround the virtual assistant except for a bottom surface of the virtual assistant and a slot for a power cable of the virtual assistant” (see, for example, Fig. 3).
Zenk (U.S. Patent Application Pub. No. 2019/0333493) discloses a “privacy sleeve” for smart speakers that is sized to rest upon the surface supporting the smart speaker and enclose the entire smart speaker within an audible suppression chamber (see paragraph [0029]).  However, the device disclosed by Zenk selectively inhibits reception of speech by a user physically opening or closing a cover (paragraph [0031]), and discloses speakers inside the device are only utilized when blocking sounds.  There is no suggestion in Zenk to use the speakers as an assistant initializer and to employ the assistant initializer to control an audio communication channel to a virtual assistant in response to a microphone receiving a first audio key term from a user.
In regard to claim 12, Applicant’s arguments are persuasive. Specifically, it would not have been obvious to modify Schwartz so that the inside of the body was not attached to the virtual assistant.  Additionally, while Zenk suggests a masking device that rests upon the surface supporting the smart speaker and encloses the entire smart speaker, as explained above, Schwartz fails to disclose or suggest an assistant initializer and to employ the assistant initializer to control an audio communication channel to a virtual assistant in response to a microphone receiving a first audio key term from a user.
Claim 16 recites similar limitations as claim 1 and is allowed for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cunningham et al. disclose a soundproof case for voice devices that completely surrounds a virtual assistant (including the bottom).  Masterson et al. disclose an active listening privacy device that includes a shelf or shoulder around the inner surface of the housing to hold the privacy device on top of a virtual assistant.  Barski et al. disclose a housing for a smart speaker device that completely surrounds the device and includes a base upon which the virtual assistant sits.  Eveleigh discloses an isolation assembly for a virtual assistant that passively blocks input sound by surrounding the device with a flexible, fabric-like material.  Gomez discloses a device to eliminate the ability of a smart speaker to hear audible communications that includes a top portion and a bottom portion that surround the smart speaker.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 10/31/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656